1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Stephen Y. Ma, Esq., admitted pro hac vice
7      sma@earlysullivan.com
     EARLY SULLIVAN WRIGHT
8      GIZER & McRAE LLP
     6420 Wilshire Boulevard, 17th Floor
9    Los Angles, California 90048
     Telephone: (323) 301-4660
10   Facsimile: (323) 301-4676
11   Attorneys for Defendant
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
                                     UNITED STATES DISTRICT COURT
13
                                             DISTRICT OF NEVADA
14
      WILMINGTON TRUST, NATIONAL                              Case No.: 2:18-cv-02023-GMN-BNW
15    ASSOCIATION,
                                                              STIPULATION AND PROPOSED
16                              Plaintiff,                    ORDER TO STAY CASE PENDING
                                                              APPEAL
17                      vs.
18    COMMONWEALTH LAND TITLE
      INSURANCE COMPANY,
19
                                Defendant.
20
                Plaintiff Wilmington Trust, National Association, not in its individual capacity but as
21
     Trustee of ARLP Securitization Trust, Series 2014-2 (“Bank”) and defendant Commonwealth
22
     Land Title Insurance Company (“Insurer”) (collectively, the “Parties”), by and through their
23
     undersigned counsel, stipulate and agree as follows, subject to the approval of the District Court:
24
                WHEREAS, there are now currently pending in the United States District Court for the
25
     District of Nevada more than three dozen actions between national banks, on the one hand, and
26
     their title insurers, on the other hand (the “Actions”);
27
                WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
28

                                                          1
                                      STIPULATION AND PROPOSED ORDER
     527683.1
     Case 2:18-cv-02023-GMN-BNW Document 49 Filed 12/11/19 Page 2 of 3



1    national bank contends, and the title insurer disputes, that a title insurance claim involving an
2    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
3               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
4    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
5    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
6    Endorsement (the “Form Policy”);
7               WHEREAS, each of the Actions implicates common questions of interpretation of the
8    Form Policy;
9               WHEREAS, the national bank in one of these actions has now appealed a judgment of
10   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
11   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
12   (the “Wells Fargo II Appeal”);
13              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
14   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
15   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
16   of the other Actions, including the instant action;
17              WHEREAS, Insurer previously moved to stay the instant action pending the disposition
18   of the Wells Fargo II Appeal (the “Motion to Stay”);
19              WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
20   replace the previously filed Motion to Stay;
21              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
25   Wells Fargo II Appeal might affect the disposition of this case);
26              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28              1. The instant action shall immediately be STAYED, pending the disposition of the
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     527683.1
1                   Wells Fargo II Appeal.
2                2. The scheduling order previously entered in this action is hereby VACATED.
3                3. Each of the Parties shall be excused from responding to any now-outstanding
4                   discovery requests propounded by the other until after the stay is lifted.
5                4. Any now-pending deadlines to file responses to, or replies in support of, any
6                   outstanding motions are hereby VACATED.
7                5. By entering into this stipulation, neither of the Parties is waiving its right to
8                   subsequently move the Court for an order lifting the stay in this action.
9     Dated this 11th day of December 2019              EARLY SULLIVAN WRIGHT
                                                         GIZER & McRAE LLP
10
                                                             /s/--Kevin S. Sinclair
11                                                    By:
                                                      Kevin S. Sinclair, Esq.
12                                                    Nevada Bar No. 12277
                                                      Sophia S. Lau, Esq.
13                                                    Nevada Bar No. 13365
                                                      8716 Spanish Ridge Avenue, Suite 105
14                                                    Las Vegas, Nevada 89148
15                                                    Attorneys for Defendant Commonwealth Land Title
                                                      Insurance Company
16
      Dated this 11th day of December 2019              WRIGHT, FINLAY & ZAK, LLP
17
                      ORDER                                /s/--Lindsay D. Robbins
18
     IT IS SO ORDERED.                                By:
19                                                    Matthew S. Carter, Esq.
     IT IS FURTHER ORDERED that
                                                      Nevada Bar No. 9524
20   Plaintiff's Motion for Reconsideration,          Lindsay D. Robbins, Esq.
     (ECF No. 39), and Defendant's Motion to          Nevada Bar No. 13474
21   Stay, (ECF No. 45), are DISMISSED as             7785 W. Sahara Ave., Suite 200
     moot.                                            Las Vegas, NV 89117
22
     IT IS FURTHER ORDERED that the
                                                      Attorneys for Plaintiff Wilmington Trust, National
23   parties shall file a joint status report every   Association, not in its individual capacity but as
     ninety days, beginning on March 9, 2020,         Trustee of ARLP Securitization Trust, Series 2014
24   addressing the status of the Wells Fargo
     II Appeal.
25
     Dated this ____
                 12 day of December, 2019.
26

27 ________________________________
   Gloria M. Navarro, District Judge
28
   UNITED STATES DISTRICT COURT
                                                             3
                                        STIPULATION AND PROPOSED ORDER
      527683.1
